STORY, Circuit Justice,
in summing up, stated to the jury, that if they were satisfied, that the notes were originally lodged in the hands of J. & G. Russell with the assent of the administrator; or if afterwards he assented to the collection of the money by them, or voluntarily left the money in their hands and ratified- their proceedings, the firm of Russell & Hathaway were discharged from all responsibility. If a creditor know that his debtor has lodged money in the hands of a third person for his account, and he assents to the proceeding, or gives a new credit to such person on the footing of such deposit, the original debtor is completely discharged.
The jury found a verdict, without difficulty, for the defendant Hathaway. Russell, the co-defendant, did not appear, and was defaulted. The court ordered a general judgment to be entered, that the plaintiff should take nothing by his writ.